Citation Nr: 1118291	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-16 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to October 25, 1996 for the grant of service connection for osteoarthritis, right knee, including whether there was clear and unmistakable error (CUE) in a June 1970 RO rating decision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which granted service connection for osteoarthritis, right knee, and assigned a 10 percent evaluation, effective from March 27, 1996.  In a rating action of December 2005, the RO revised the effective date of service connection to a later date of October 25, 1996.  This appeal stems from the Veteran's disagreement with the assigned effective date of service connection for right knee osteoarthritis.  Jurisdiction was transferred to the           New York, New York, RO.

The Board has since amended the Veteran's earlier effective date claim to reflect his assertion of CUE in a prior RO rating decision in June 1970 that had granted service connection for a right leg condition, but without any provision for compensation for disability of the right knee.  This new theory of entitlement is reflected in the characterization of the issue on appeal.

Several hearings have been held in this case, the first being a November 2007 Central Office hearing before the undersigned Acting Veterans Law Judge (AVLJ), during which the Veteran provided limited testimony on his earlier effective date claim, even though it was not yet officially on appeal to the Board.  The Veteran also testified at an August 2009 Decision Review Officer (DRO) hearing.  Thereafter, in November 2010 another Central Office hearing was held before the undersigned.  Transcripts of these proceedings are of record. 

In November 2010, at the most recent Board hearing, the Veteran provided additional evidence, comprised of lay statements and various medical journal articles, along with a waiver of RO initial consideration of the newly submitted evidence.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2010). 

The Veteran in his March 2004 Notice of Disagreement (NOD) with the March 2004 RO rating decision regarding the assigned effective date of service connection for right knee osteoarthritis, also raises a new claim for CUE in that rating decision (unrelated to the previously mentioned allegation of CUE in a June 1970 decision).  The theory of CUE set forth is that the RO's March 2004 rating decision failed to grant a separate compensable disability evaluation for a meniscal tear of the right knee.  This issue is raised by the record, but has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In conjunction with his claim for an earlier effective date for service connection for right knee osteoarthritis, the Veteran has raised several contentions, one being an argument of CUE in a prior June 17, 1970 RO rating decision that originally granted service connection for a right leg condition, though not awarding any compensation benefit in regard to the claimed presence of right knee pathology.  The Veteran's allegation of CUE appears to be two-fold: (1) the RO decided his original 1970 claim for service connection based on too limited a medical record, thereby failing to discover that he had existing right knee problems; (2) the RO failed to adjudicate a reasonably-inferred claim for service connection for a right knee disorder in connection with the Veteran's original claim for benefits. 

Provided this does not represent the essence of what comprises the Veteran's CUE argument, he is encouraged to clarify this matter with the RO.  Meanwhile, the RO has not yet considered the theory of entitlement of CUE in relation to the instant case, and must do so in the first instance, and therefore a remand is warranted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).

The Board finds that there is further case development indicated apart from that directly implicated in the Veteran's CUE claim.  Under the general law governing the assignment of effective dates, where there is involved an original claim for service connection, the assigned effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service, and otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(b) (West 2002 &  Supp. 2010); 38 C.F.R. § 3.400 (b)(2)(i)(2010).  It is on this basis that the RO thus far has assigned October 25, 1996 as the effective date of service connection, corresponding to the date of filing of a specific articulated claim for service connection for a right knee disorder.  However, the Veteran alleges circumstances involving possible missing contents from the claims file consisting of service treatment records (STRs), records, which, if ultimately found, would arguably help substantiate the earlier award of compensation benefits. 

The Veteran points out that the existing STRs provide a hospitalization summary of his treatment in service following a punji stick wound to the right lower extremity for which an approximate two-month hospitalization was required, but that the actual records of daily treatment and rehabilitation over the course of nearly 60 days are notably absent from the claims file.  He recalls that at least some of his medical treatment during that two-month time period was for problems he experienced with right knee functioning.  In furtherance of his claim, the Veteran believes that measures to attempt to obtain these missing treatment records are warranted.  The Board agrees with this course of action.  Much like VA medical records, STRs are considered to be in VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, in remanding this case, the Board is mindful of all potential sources of documentary evidence that would substantiate this earlier effective date claim (again, apart from the contention of CUE).  Along these lines, it is advisable that the RO in readjudicating this claim directly consider the Veteran's statement received February 23, 1995 requesting compensation benefits for "loss of movement of my right leg," amongst other manifestations, inasmuch as this reflects the likelihood of a demonstrably earlier request for service connection for right knee pathology (though not to the exclusion of the Veteran's theories seeking an earlier effective date back to 1970).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the National Personnel Records Center (NPRC) (or other appropriate records agency) and request copies of the complete records of the Veteran's hospitalization and rehabilitation for a right leg injury from January 4, 1969 to March 4, 1969, not limited to hospitalization summaries, from the designated military hospitals where he received treatment therein.  All records received should then be associated with the claims file.  

2. The RO/AMC should then review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998). 

3. The RO/AMC should readjudicate the claim for entitlement to an effective date earlier than October 25, 1996 for the grant of service connection for osteoarthritis, right knee, taking into consideration the aforementioned newly raised allegation of CUE in a June 1970 RO rating decision. Apart from the Veteran's CUE claim, the RO/AMC is directed to consider the significance of the Veteran's February 23, 1995 correspondence requesting compensation for loss of movement in the right leg, to the extent of substantiating any earlier effective date of service connection than that already provided.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

